 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                     OAKLAND DIVISION

 8
     In re
 9           Firenze L Casasos                              Chapter 13 Case No. 18-42378-RLE13

10

11
                                      debtor(s)
12 DECLARATION REGARDING DEFAULT AND REQUEST FOR ORDER OF DISMISSAL

13
             Comes now Martha G. Bronitsky, Chapter 13 Trustee in the above captioned matter, and
14
     requests that the above captioned case be dismissed for cause and upon the following:
15
                                        Declaration Regarding Default
16           The above named debtor(s) is/are in default under the terms of the proposed plan. Based

17 upon said default, I served upon the debtor(s) and counsel for debtor(s), a MOTION TO DISMISS

18 CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS [hereinafter "MOTION"]

19 and signed on December 18, 2018. Said MOTION required the debtor(s) to bring the case current

20 within 21 days after the date of the MOTION, one of the foregoing, the case would be dismissed

21 forthwith without further notice or hearing.

22           The debtor(s) failed to bring the case current, the debtor(s) is/are still in default $7,074.45,

23 which includes this months payment.

24

25

26

27



Case: 18-42378         Doc# 49       Filed: 01/09/19       Entered: 01/09/19 15:42:14            Page 1 of 3
 1          The last payment was made on November 26, 2018 in the amount of $3,320.55. Debtor(s)

 2 was/were noticed that the case would be dismissed forthwith if the debtor(s) failed to respond to

 3 and act upon the MOTION and resolve the default. As of the date of this declaration, the debtor(s)

 4 has/have failed to act upon the MOTION.

 5          Wherefore, I declare under penalty of perjury that the foregoing is true and correct.

 6 Executed this date in Hayward, California.

 7
     Date: January 09, 2019                                          /s/ Martha G. Bronitsky
 8                                                                   Signature of Martha G. Bronitsky
                                                                     Chapter 13 Standing Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



Case: 18-42378        Doc# 49      Filed: 01/09/19       Entered: 01/09/19 15:42:14          Page 2 of 3
 1                                    CERTIFICATE OF SERVICE
 2
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document
 3 on the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor
   representatives and the registered agent for the creditor by depositing it in the United
 4 States mail with first class postage attached thereto.

 5 I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
 6

 7                                              Grech Legal
                                                2000 Broadway St #231
 8    Firenze L Casasos                         Redwood City,CA 94063
 9
      3629 Whitworth Dr                         (Counsel for Debtor)
      Dublin,CA 94568
10

11    (Debtor(s))

12 Date: January 09, 2019
                                                    /s/ Colleen Cazadamont
13                                                  Colleen Cazadamont

14

15

16

17

18

19

20

21

22

23

24

25

26

27



Case: 18-42378        Doc# 49     Filed: 01/09/19    Entered: 01/09/19 15:42:14        Page 3 of 3
